DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 09/06/19. Claims 34-54 are presented for examination and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As per claims 34, 46-49, the specification fails to provide disclosure or link training state machine associated with the link is to enter a recovery state”. The term “schedule” is repeated in the specification but not in the context as claimed. As per link training state machine, such a term is no disclosed or mentioned anywhere in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As per claims 34, 46-49, it is not clear to the Examiner of what the claimed limitation is referred to by “schedule a first SKP ordered set to be sent on a particular one of a plurality of lanes of a link, wherein the first SKP ordered set is scheduled to be sent on the link according to a particular interval” and “identify that a link training state machine
As per claim 48, Claim limitations “means for scheduling”,  “means for identifying”, and “means for generating” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification fails to disclose “schedule a first SKP ordered set to be sent on a particular one of a plurality of lanes of a link, wherein the first SKP ordered set is scheduled to be sent on the link according to a particular interval” and “identify that a link training state machine associated with the link is to enter a recovery state”.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the“schedule a first SKP ordered set to be sent on a particular one of a plurality of lanes of a link, wherein the first SKP ordered set is scheduled to be sent on the link according to a particular interval” and “identify that a link training state machine associated with the link is to enter a recovery state” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 34-38, 40, 46-50, 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rimmer et al (US2015/0180790 A1).
Claim 34: Rimmer et al disclose an apparatus comprising: I/O logic (e.g. see fig. 12, [0068]) to: schedule (e.g. transfer) a first SKP ordered set (e.g. data packet) to be sent on a particular one of a plurality of lanes of a link, wherein the first SKP ordered set is scheduled to be sent on the link according to a particular interval (e.g. [0147]-[0148], [0154]); identify that a link training state machine associated with the link is to enter a recovery state (e.g. step 2214, fig. 22a) – [0157]); and generate a second SKP ordered set to be sent on the particular lane based on entry of the link into the recovery state (e.g. retransmit a second packet, step 2242, fig. 22C), wherein the SKP ordered set is to be sent prior to the entry into the recovery state (e.g. initial transmission), and the second SKP ordered set is to be sent subsequent to the first SKP ordered set (e.g. retransmission request – step 2238, fig. 22C) and prior to an end of the particular interval (e.g. step 2244); and a transmitter to: send the first SKP ordered set on the particular lane (e.g. [0068]); and send the second SKP ordered set on the particular lane (e.g. step 2242, fig. 22C). 

As per claims 46-49, the claimed features are rejected similarly to claim 34 above. As per claim 49, the first and second device are considered are disclosed in figure 30 of Rimmer et al.

Claim 35: Rimmer et al disclose the apparatus of claim 34, further comprising a port to compute parity for each of the plurality of lanes (e.g. [0142]). 

Rimmer et al disclose the apparatus of claim 35, wherein each of the first SKP ordered set and the second SKP ordered set are to include a parity value to indicate respective parity computed for the particular lane (e.g. [0142]). 

Claim 37: Rimmer et al disclose the apparatus of claim 36, wherein the parity value comprises a parity bit. (e.g. [0142]). 

Claim 38: Rimmer et al disclose the apparatus of claim 35, wherein the parity is computed based on data blocks preceding the respective SKP ordered set. (e.g. [0142]).

Claim 40: Rimmer et al teach the apparatus of claim 34, wherein the SKP ordered set comprises a format according to a Peripheral Component Interconnect Express (PCIe)-based protocol (e.g. [0364], [0366]). 

Claim 50: Rimmer et al disclose the system of claim 49, wherein one of the first device and the second device comprises a processor (e.g. see fig. 30).

Claim 53: Rimmer et al teach the system of claim 49, wherein the first and second device are included on a system on chip (e.g. [0367]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 39, 41, 42, and 51, 52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Rimmer et al.
Claim 39: Rimmer et al teach the apparatus of claim 34, but fail to teach that the data is according to a 128b/130b encoding scheme. However, it would have been obvious to a person of ordinary skill in the art to apply any encoding technique to the teaching of Rimmer et al, since such a 
Claim 41: Rimmer et al teach the apparatus of claim 40, but fail to teach that the PCIe-based protocol comprises a PCIe Generation 4 protocol. However, it would have been obvious to a person of ordinary skill in the art to use any type of PCIe to the teaching of Rimmer et al, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Claim 42: Rimmer et al teach the apparatus of claim 34, but fail to teach that the second SKP ordered set is one of a set of SKP ordered sets to be sent simultaneously on all lanes of the link based on the entry into the recovery state. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to send the retransmitted data to all the links in order to optimize data recovery.

Claim 43: Rimmer et al teach the apparatus of claim 34, but fail to teach that the recovery state is to be entered from an active link state. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to monitor the links whether the links in the teaching of Rimmer et al are active or idle in order to transmit/receive data.

Claim 44: Rimmer et al teach the apparatus of claim 43, but fail to teach that data is transmitted at a transmission rate of at least 16.0 GT/s in the active link state. However, it would have been Rimmer et al, since such a modification would have been within the general knowledge of an artisan in the art.

45. Rimmer et al teach the apparatus of claim 34, but fail to teach that each of the first and second SKP ordered sets comprises sixteen SKP symbols. However, it would have been obvious to a person of ordinary skill in the art to modify the size of information to be transmitted in the teaching of Rimmer et al according to its suitability, since such a modification would have been within the general knowledge of an artisan in the art.

Claim 51: Rimmer et al teach the system of claim 49, but fail to teach that one of the first device and the second device comprises a root complex. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use any known technique in the teaching of Rimmer et al, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Claim 52: Rimmer et al teach the system of claim 49, but fail to teach that one of the first device and the second device comprises a graphics processor. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use any known technique in the teaching of Rimmer et al, since such a modification would have 
Claim 54: Rimmer et al teach the system of claim 49, but fail to teach that the system comprises a server chipset. However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use any known technique in the teaching of Rimmer et al, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066.  The examiner can normally be reached on Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        2/18/2021